Mr. Justice Mercur
delivered the opinion of the court, February 12th 1877.
This case was argued with Royer et al. v. Keystone National Bank, ante, p. 248, in which an opinion has just been filed. The case is substantially the same, varying only in the fact, that this action was against the endorser, and that against the makers of the same note. The affidavit in each case presents the same ground of defence.
For reasons given in the opinion in the other case this judgment must be reversed.
Judgment reversed, and a procedendo awarded.